1

2
      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK
3
      _____________________________________
4
      UNITED STATES OF AMERICA
5              vs.                             NOTICE OF MOTION
                                                 AND MOTION
6     SHELBY GARIGEN,                             19-CR-00206
                            Defendant.
7     _____________________________________

8
          P L E A S E T A K E N O T I C E, that the undersigned,
9
     THOMAS J. EOANNOU, attorney for the Defendant, SHELBY
10
     GARIGEN, upon all the papers and proceedings heretofore had
11
     herein, hereby moves for an ORDER TO DELAY THE
12

13   DEFENDANT’S VOLUNTARY SURRENDER DATE TO FDC

14   Philadelphia, Pennsylvania, presently scheduled for February 2,

15   2021 and for such further relief as the Court deems just and
16   proper.
17

18
                             AFFIRMATION
19
          THOMAS J. EOANNOU, ESQ., an attorney at law,
20
     pursuant to 28 U.S.C. §1746(2), declares the following under
21

22   penalty of perjury:
1    1.   I am an attorney at law, duly licensed to practice in the

2         Western District of New York and my firm is being retained
3
          to represent the Defendant-Appellant (Appellant), SHELBY
4
          GARIGEN.
5
     2.   I am familiar with the facts and circumstances of this case
6
          and make this declaration in support of a motion to delay the
7

8         voluntary surrender date of appellant for a period of thirty

9         days.

10   3.   The facts set forth in this declaration are based upon

11        conversations with trial counsel and appellant and my office,
12
          and a review of the available papers and pleadings in this
13
          matter, including the stenographic transcript of the plea and
14
          sentencing proceedings.
15
     4.   On the 22nd day of December, 2020, appellant was sentenced
16

17        by this Court to an aggregate term of incarceration of thirty-

18        seven months.

19   5.   This Court granted appellant voluntary surrender and,

20        thereafter, appellant was mailed a letter directing her to
21

22


                                      2
1         surrender to FDC Philadelphia, in the State of

2         Pennsylvania, to commence service of this sentence.
3
     6.   Appellant has always attended Court as directed and has
4
          steadfastly complied with the conditions of her pre-trial
5
          release.
6
     7.   A notice of appeal from judgment was timely filed by
7

8         appellant’s counsel, James C. DeMarco, III, Esq. My office

9         will thereafter file a notice of appearance and intends on

10        perfecting the appeal.

11   8.   It is my intention to move for bail pending appeal pursuant
12
          to Section 3143(b) of Title 18, United States Code. However,
13
          in order to ascertain the merits of the appeal, I will be
14
          required to fully review the record on appeal. I anticipate
15
          that this will be complete in the next two to three weeks.
16

17   9.   Said appeal is not for the purpose of delay and will seek to

18        raise questions of law likely to result in a reduced sentence

19        to a term of imprisonment less than the total time expected

20        for the duration of the appeals process.
21

22


                                      3
1    10.   While it is impossible to advise this Court of the precise

2          nature of the issues to be raised on appeal without a
3
           thorough review of the record, it is anticipated that the
4
           following issues will be raised on appeal from judgment:
5
     11.   The parents of “Victim Number 1” impermissibly spoke at
6
           sentencing. 18 U.S.C. 3771 provides in pertinent part:
7

8            “In the case of a crime victim who is under 18 years
             of age…the legal guardians of the crime victim
9            or…may assume the crime victim’s rights under this
             chapter…”
10
     12.   Here, the victim was 19 years old at the time of sentencing.
11
           He did not speak at sentencing, and his parents, both
12

13         experienced practicing attorneys, spoke in his stead, and

14         claimed to speak on his behalf. This issue seems to be a case

15         of first impression insofar as Victim 1’s 18th birthday
16
           occurred prior to appellant’s arrest on the day appellant and
17
           “Victim Number 1” had scheduled a meeting to allegedly
18
           engage in sexual intercourse.
19
     13.   The undersigned intends to argue to the United States Court
20
           of Appeals for the Second Circuit that this constituted a due
21

22         process violation, particularly where “Victim Number 1”


                                       4
1          expressed to the U.S. Probation Officer, “he did not have a

2          statement regarding sentencing for the defendant, due to
3
           now knowing the legal system.”
4
     14.   Victim 1’s parents’ testimony was inherently prejudicial and
5
           should not have been received. Victim 1’s mother, an
6
           attorney who is employed by the Erie County District
7

8          Attorney’s Office, admitted, “I’m hardly objective.”

9    15.   She told the court Victim 1 was “angry a lot”; was

10         withdrawn; and recently ended a friendship with one of his

11         best friends, Victim 2. She claimed this was a direct result
12
           of appellant’s conduct. See Sentencing Proceeding,
13
           December 22, 2020.
14
     16.   She took particular issue with her perception that appellant
15
           sought to “engage in inappropriate relationships with”
16

17         minors. However, NYS Penal Law provides that the age of

18         17 is the age of consent. Thus, a sexual relationship between

19         appellant and either of the victims would not have run afoul

20         of any law and should not have been a factor in determining
21
           sentence.
22


                                      5
1    17.   Victim 1’s mother characterized appellant’s query to Victim

2          1 regarding his sexual interest in older women as
3
           “grooming.” It is not. In the real world, it is perfectly legal.
4
     18.   She referenced her son’s “refusal to talk about this with
5
           anyone” and the fact that he lost one of his best friends,
6
           fearing “this incident will have a lifelong relationship on
7

8          him…” She fails to note the real possibility that her 17-year-

9          old son may have withdrawn from friends and family

10         because the FBI became involved by interviewing both him

11         and his friend, Victim 2. Notably, Victim 2 declined to
12
           provide a Victim Impact Statement and requested no further
13
           law enforcement contact. PSI Report at paragraph 31.
14
     19.   She explicitly referred to appellant “a sexual predator.”
15
     20.   The father of Victim 1, a former prosecutor who previously
16

17         prosecuted sex offenders, noted that he appeared before this

18         Court previously. He made many comments about his

19         credentials and experience, including defending “murderers”

20         and the fact he had conducted “75, 85 jury trials.”
21

22


                                        6
1    21.   The father advised the court that he “helped the U.S.

2          Attorney’s Office prosecute this case.” It goes without saying
3
           that a victim or victim representative does not have final say
4
           in discretionary prosecutorial matters or “veto” power over
5
           prosecutorial decisions. The father’s words, however,
6
           implied otherwise. Indeed, those words suggested the father
7

8          had read a copy of the Presentence Report.

9    22.   The father also made note of the impact on his son sending

10         two pictures of his penis to appellant had on him; “he is ill-

11         equipped to deal with this life sentence that Ms. Garigen has
12
           handed him.” He highlights the fact that his son “shuts
13
           down” and refuses to talk to him about the incident, noting
14
           his son’s response: “Dad, I am not a snowflake.”
15
     23.   Like the mother, the father is insistent that his son’s
16

17         attitude is due to the trauma he suffered as a result of

18         himself sending two pictures of his penis to appellant—

19         indeed, that was the only illegal conduct that occurred here.

20         The father told his son, “You are a victim,” and failed to
21
           consider that his son, who was 18 when appellant was
22


                                       7
1          arrested (when the undercover agent was ostensibly

2          arranging a meeting between Victim 1 and appellant for
3
           what would have been a perfectly legal physical encounter
4
           between the two), was disturbed or embarrassed that his
5
           parents involved the FBI. Again, notably, the defendant did
6
           not speak at sentencing.
7

8    24.   The father claimed “the parents of the—of Victim Number 2

9          are not here because they could not bear to be here to face

10         her. They didn’t know what they would do.” This claim

11         seems contradicted by the PSI Report and appellant had no
12
           way to test the veracity of it.
13
     25.   Both parents biggest issue seemed to be the fact appellant
14
           allegedly sought to engage in sexual relations with their son,
15
           despite the fact a sexual relationship would have been
16

17         perfectly legal.

18   26.   The theme of the father’s statement to the court was that

19         appellant “duped everybody”, but he revealed to the Court

20         his own bias against appellant when he acknowledged he
21
           unsuccessfully sought to have appellant removed from her
22


                                        8
1          position as an athletic trainer at Empire Soccer “for years”

2          because she was “not licensed in this state” and is
3
           “practicing illegally and she has practiced illegally.” He
4
           went so far as to express to the court that he believed
5
           appellant “targeted” his son as some form of retaliation for
6
           his unsuccessful efforts to have her terminated from her
7

8          employment. He claims she got “paid by Empire Sports to be

9          a pedophile”—again, ignoring the fact that sexual relations

10         with a 17-or-18-year-old is perfectly legal. And again, he

11         reinforced his theme that she “duped Empire into hiring her
12
           to put her in a position to exploit and sexually abuse young
13
           boys. That’s the type of woman she is.”
14
     27.   The father’s theme continued when he offered his apparent
15
           expert opinion on appellant’s psychiatric diagnosis. He
16

17         claimed that she “duped” both the psychiatric nurse

18         practitioner and the social worker who assessed her because

19         the diagnosed her with “wildly disparate psychiatric

20         disorders”, to wit: Major depressive disorders and histrionic
21
           personality disorders. He told the Court, “They’re not even
22


                                       9
1          on the same axis, Judge, in the DSM-5. One is a personality

2          cluster B disorder, and the other is Axis 1. Again, she has
3
           duped everybody.” First, Victim 1’s father is not a
4
           psychiatrist. Two, the undersigned knows of no valid
5
           medical opinion that a sick patient cannot suffer from more
6
           than one mental health disorder, irrespective of what “axis”
7

8          each may fall under.

9    28.   The father characterized appellants actions as “some of the

10         most reprehensible crimes and actions that one can engage

11         in” and said to the Court, “I know you’ve read the PSR,
12
           Judge,” implying that he had himself read the PSR
13
           (referring to the Presentence Investigation Report). The PSI
14
           Report is a sealed document that is provided to the Court,
15
           counsel for the defendant, and counsel for the government.
16

17   29.   In an attempt convince the court that justice must be

18         “gender-blind”, the father made an absurd comparison

19         between appellant’s apparent pursuit of Victim 1 and “a

20         male gynecologist” who had “offered up sex to 17-year-old
21
           patients, female patients, we wouldn’t be having this
22


                                      10
1          discussion.” This argument directly followed his assertion

2          that we are a “government and a society of laws” and “[s]he
3
           had broken that law.” Again, aside from doctor-patient
4
           ethical rules—if they even apply to that comparison—17-
5
           year-old males and females can consensually engage in
6
           sexual relations with companions who happen to be older
7

8          than them without legal consequence to either.

9    30.   Finally, the father insinuated that he had final say over

10         potential plea offers: “I did not want to consent to this plea”;

11         “four phone calls it took to convince me and my specific
12
           request each time we had this conversation, and I had
13
           [Victim 1]’s full backing, was very specific. I want her to do
14
           jail time.” He indicated he relented “after the fourth
15
           conversation, I said, okay. I’ll consent.” But, he said, had he
16

17         read about inconsistent accounts of appellant regarding

18         whether or not she intended to engage in legal consensual

19         sexual relations with Victim 1, set forth in the defense

20         sentencing memorandum and the government’s reply
21
           memorandum, “there’s no way, Judge. I would have asked
22


                                       11
1          for a production of pornography which carries a minimum of

2          fifteen years.” There is no proof, evidence, or allegation the
3
           defendant “produced” illegal pornography.
4
     31.   The government also improperly urged the court to consider
5
           appellant’s actions in seeking sexual relations with Victim 1.
6
           The government prosecutor told the court: “The defendant
7

8          attempted to lure Victim 1, or who she thought was Victim 1

9          but was, in fact, an undercover FBI agent, into coming to her

10         house to have sex with her.” Again, the government

11         suggested appellant “lured” Victim 1 to come to her house to
12
           engage in a legal sex act. Indeed, at the time the meeting
13
           was scheduled to come to fruition, Victim 1 was 18—and
14
           thus had been a consenting adult for over one year—so
15
           anything of a sexual nature that could or would have
16

17         occurred behind closed doors was legal.

18   32.   The government, like the parents, focused primarily on their

19         belief that appellant sought to have sexual intercourse with

20         Victim 1, when in fact sexual intercourse would have been
21
           entirely legal.
22


                                       12
1    33.   In addition to the improprieties set forth above, it is likewise

2          respectfully submitted that issues relative to the imposition
3
           of a non-guideline sentence were overlooked and not
4
           presented to this Court.
5
     34.   For example, in promulgating the Sentencing Guidelines,
6
           the United States Sentencing Commission (USSC)
7

8          Guidelines failed to consider the anomaly that occurs when

9          two parties are of the age of consent required to engage in

10         sexual intercourse, yet one of the parties is a minor for

11         purposes of the child pornography statute. While society has
12
           a strong interest in preventing dissemination and
13
           distribution of images or video of such an encounter when
14
           one of the parties was a minor, such was not an issue here.
15
           Sending a self-picture of an “unidentified” penis (i.e., Victim
16

17         1’s face was not in the picture) to a self-deleting application

18         would not in any way “create a market” for child

19         pornography and contribute to the victimization of minors.

20   35.   Likewise, a second anomaly in the Sentencing Guidelines
21
           that likely were not considered or anticipated by the
22


                                       13
1          Sentencing Commission is that fact Victim 1 took a “selfie” of

2          his erect penis, and nothing more, and sent it via the
3
           Snapchat application where, by design, it would be viewed
4
           and disappear forever. Even Snapchat acknowledges that
5
           the images are not captured or stored on its server. Thus,
6
           appellant was subject to the same sentence for a one-time
7

8          viewing of several “selfies” depicting only a penis, as another

9          offender would be subject to for viewing images of two

10         prepubescent minors engaging in sex acts—images that may

11         have been distributed to thousands of pedophiles.
12
     36.   It is respectfully submitted that these two anomalies alone
13
           warranted the imposition of a non-guideline sentence of
14
           probation.
15
     37.   In addition to the anticipated stay pending appeal, there are
16

17         other circumstances that warrant a delay in Appellant’s

18         surrender date. The Covid-19 pandemic is setting records

19         for disease transmission. However, vaccines are being

20         manufactured and distributed at record speeds and it seems
21
           there is an end in sight. Sending appellant to prison at the
22


                                      14
1          height of the pandemic is unjust when she has potentially

2          meritorious issues that could ultimately result in a
3
           resentencing proceeding.
4
     38.   The undersigned intends to move for appellant’s release
5
     pending appeal in an expeditious manner and anticipates filing
6
     such motion within thirty days of the instant motion.
7

8    39.   Upon our review of the record on appeal, should additional

9    issues become apparent, the undersigned will provide a more

10   concise statement outlining the issues to be raised on appeal in

11   support of the motion for release pending appeal.
12
     40.   It is likewise important that our office has the opportunity to
13
     meet and communicate regularly with appellant so that we can
14
     discuss her appeal strategy.
15
     41.   It is respectfully submitted that the government will suffer
16

17   no prejudice via the granting of the relief requested herein.

18         WHEREFORE, it is respectfully requested that the Court

19   grant an Order delaying the voluntary surrender date of the

20   defendant for a period of thirty days in addition to such other
21
     relief as this Court may find just and equitable.
22


                                      15
1             DATED: Buffalo, New York, January 21, 2021.

2                                 Respectfully Submitted,
3
                                  /s/ THOMAS J. EOANNOU
4
                                  THOMAS J. EOANNOU, ESQ.
5                                 Cornell Mansion
                                  484 Delaware Avenue
6                                 Buffalo, New York 14202
                                  (716)885-2889 (T)
7
                                  (716)883-2163 (F)
8                                 lawoffice484@yahoo.com

9    TO: Aaron J. Mango, Esq.
         U.S. Attorney’s Office
10       Federal Centre
         138 Delaware Avenue
11
         Buffalo, NY 14202
12       Email: aaron.mango@usdoj.gov

13       Lisa B. Ferraro, USPO

14

15

16

17

18

19

20

21

22


                                 16
